Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chauncey A. Williams appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012), and denying his motion for leave to file an addendum. We have reviewed the record and find no reversible error. Accordingly, while we grant Williams’ motion for leave to file an addendum, we affirm for the reasons stated by the district court. Williams v. Parks, No. 1:14-cv-00683-TSE-IDD (E.D. Va. filed Dec. 1, 2014; entered Dec. 2, 2014). Williams’ motion for reconsideration is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.